      Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 1 of 12



TINITED STATES DISTzuCT COURT
NORTHERN DISTRICT OF NEW YORK
                                                  X
LAMONT LEE and TYMEL KORNEGAY,

                       Plaintiffs,                         COMPLAINT

               -against-
                                                      Plaintiffs Demand   a Jury   Trial
THE CITY OF TROY,
PATROLMAN CHRISTOPHER PARKER,                                     1:19-cv-473 (DNH/DJS)
PATROLMAN LOUIS PERFETTI,
PATROLMAN JUSTIN ASHE,
PATROLMAN KYLE JONES,
PATROLMAN "JOHN" MORRIS (ID No. 7866) and
SERGEANT .'JOHN" BARKER (ID No. 7753),

                       Defendants.
                                                  X

               Plaintiffs, by their attorneys Sivin & Miller, LLP, complaining of defendants,

allege as follows, upon information and belief:

                                         THE PARTIES

               1. That at all times herein mentioned, plaintiff Lamont Lee (hereinafter "Lee")

was and is a United States cítizen and a resident of the City of Troy, in the County of Rensselaer,

State of New York.

               2. That at all times herein mentioned, plaintiff Tymel Kornegay (hereinafter

"Komegay") was and is the grandson of Lee and a United States citizen, and was a resident of

the City of Troy, in the County of Rensselaer, State of New York.

               3. That at all times herein mentioned, defendant The City of Troy (hereinafter

"the City") was and is a municipal corporation, organized and existing under and by virtue of the

laws of the State of New York.
        Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 2 of 12



                  4.       That at all times herein mentioned, the City operated, managed, maintained,

and controlled the Troy Police Department (hereinafter "the TPD").

                  5. That       at all times herein mentioned, the TPD was and is an agency of the City.

                  6. That at all times herein mentioned, defendant Patrolman Christopher Parker

(hereinafter "Parker") was and is employed by the City as a police officer and/or patrolman.

                  7.       That at all times herein mentioned, Parker was and is employed by the TPD as

a   police officer and/or patrolman.

                  8. That       at all times herein mentioned, Parker was acting within the course and

scope of his employment with the City and the TPD.

                  9. That at all times herein mentioned,      Parker was acting under color of state law.

                  10. That at all times herein mentioned, defendant Patrolman Louis Perfetti

(hereinafter "Perfetti") was and is employed by the City as a police officer and/or patrolman.

                  I   l.    That at all times herein mentioned, Perfetti was and is employed by the TPD

as a police   officer andlor patrolman.

                  L2. That at all times herein mentioned, Perfetti was acting within the course and

scope of his employment with the City and the TPD.

                  13. That at all times herein mentioned, Perfetti was acting under color of     state

law.

                  14. That at all times herein mentioned, defendant Patrolman Justin Ashe

(hereinafter ooAshe") was and is employed by the City as a police officer and/or patrolman.

                  15. That at all times herein mentioned, Ashe was and is employed by the TPD            as

a   police officer and/or patrolman.
        Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 3 of 12



                  16. That at all times herein mentioned, Ashe was acting within the course and

scope of his employment with the City and the TPD.

                  17. That at all times herein mentioned, Ashe was acting under color of state law.

                  18. That at all times herein mentioned, defendant Patrolman Kyle Jones

(hereinafter "Jones") was and is employed by the City as a police offrcer andlor patrolman.

                  19. That at all times herein mentioned, Jones was and is employed by the TPD       as

a   police officer and/or patrolman.

                  20. That at all times herein mentioned, Jones was acting within the course and

scope of his employment with the City and the TPD.

                  21. That at all times herein mentioned, Jones was acting under color of state law.

                  22. That   at all times herein mentioned, defendant Patrolman "John" Morris

(hereinafter "Morris"), whose first name is fictitious and who was assigned ID No. 7866 by the

TPD, was and is employed by the City as a police officer and/or patrolman.

                  23. Thatat all times herein mentioned, Morris was and is employed by the TPD

as a police   officer and/or patrolman.

                 24. That    at all times herein mentioned, Morris was acting within the course and

scope of his employment with the City and the TPD.

                 25. That    at all times herein mentioned, Morris was acting under color of state

law.

                 26. That    at all times herein mentioned, defendant Sergeant "John" Barker

(hereinafter o'Barker"), whose first name is fictitious and who was assigned ID No. 7753 by the

TPD, was and is employed by the City as       a   police sergeant.
        Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 4 of 12



                27. That   at all times herein mentioned, Barker was and is employed by the TPD

as a police sergeant.

                28. That at all times herein mentioned, Barker was acting within the course        and

scope of his employment with the City and the TPD.

                29. That   at all times herein mentioned, Barker was acting under color of state

1aw.



                                   JURISDICTION And VENUE

                30. Plaintiffs repeat and reallege each and every allegation      set forth above as

though fully set forth at length herein.

                31. That this Court   has   jurisdiction over this action in that the action arises under

42 U.S.C. $ 1983 and alleges violations of plaintifß' civil rights, including rights guaranteed

under the First, Fourth, and Fourteenth Amendments to the United States Constitution.

               32. That venue is proper in this district as the parties reside in the Northern

District of New York and the causes of action herein accrued in the Northern District of New

York.

               33. That prior to the institution of this action and within ninety (90) days from the

dates when the causes of action accrued herein, a notice of claim and intention to sue was duly

served upon and filed with the defendants on behalf of plaintifß; that this action was not

commenced until the expiration of thirty (30) days after such notice of claim and intention to sue

was presented and defendants have neglected and/or refused to make adjusûnent or payment

thereon, and this action is being commenced within one year and ninety days after the causes       of
action accrued herein.
      Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 5 of 12



                                    THR, MARCH 3^ 2OlS INCIDENT

                 34. Plaintiffs repeat   and reallege each and every allegation set forth above as

though fully set forth at length herein.

                 35. That this lawsuit   arises out of two incidents: the first incident occurred on

March 3,2018 and involved Lee and members of the TPD, and the second incident occurred on

April24,2018 and involved Lee, Kornegay, and members of the TPD.

                 36. That on March 3,2018, Lee was lawfully standing in front of 76 Congress

Street, Troy, New York, when he was approached by members of the TPD.

                 37. That on March 3,2018, Lee was lawfully standing in front of 76 Congress

Street, Troy, New York, when he was approached by Parker, Perfetti, Ashe, and Jones.

                 38. That after he was approached by members of the TPD, including Parker,

Perfetti, Ashe, and Jones, Lee was seized, grabbed, kicked, punched, kneed, forcibly brought to

the ground, searched, and otherwise subjected to a use of force by members of the TPD,

including Parker, Perfetti, Ashe, and Jones.

                 39. That the actions of the aforesaid members of the TPD were undertaken in the

course and scope of their employment with the TPD and under color of state law.

                 40. That the actions of the aforesaid members of the TPD were excessive and

unreasonable under the circumstances, undertaken without a warrant, without probable cause,

privilege or legal justification, and were otherwise illegal.

                 41. That the actions of the aforesaid members of the TPD were intentional,

spiteful, and malicious in nature.

                 42. Thatthe actions of the aforesaid members of the TPD were undertaken jointly

and in concert   with each other.
      Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 6 of 12



                43. That each of the members of the TPD who was present at the aforesaid

location, including but not limited to Parker, Perfetti, Ashe, and Jones, observed the illegal

conduct of his or her fellow ofhcers, had a duty and reasonable opportunity to intervene to

prevent and/or stop that illegal conduct, and deliberately failed and refused to do so.

                44. That as a result of the aforesaid   actions of the aforesaid members of the TPD,

Lee sustained multiple physical and emotional injuries, endured and will continue to endure pain

and suffering and loss of enjoyment of life, incurred and    will continue to incur economic   loss,

and has been otherwise damaged.

                                  THE APRIL 24. 2018 INCIDENT

                45. Plaintiffs   repeat and realleges each and every allegation set forth above as

though fully set forth at length herein.

                46. That subsequent to the events of March 3,2018, Lee complained to

governmental authorities, including the TPD, about the manner in which he had been treated by

members of the TPD on March 3,2018 and the days immediately thereafter, and Lee also

petitioned governmental officials for a redress of his grievances in connection with the events of

March 3,2018 and the days immediately thereafter.

               47. That on April 24,2018, Lee and Komegay were lawfully          seated in a motor

vehicle in the vicinity of 199 Hill Street, Troy, NY when they were approached by members of

the TPD.

               48. That on April 24,2018, Lee and Kornegay were lawfully         seated in a motor

vehicle in the vicinity of 199 Hill Street, Troy, NY, when they were approached by Morris and

Barker.
      Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 7 of 12



                  49. That      as they approached Lee and Kornegay, members of the TPD,    including

but not limited to Morris and Barker, had their firearms drawn and pointed at Lee and Kornegay.

                 50. That after they approached Lee and Kornegay, members of the TPD,

including but not limited to Morris and Barker, still with their firearms pointed at plaintiffs,

verbally and physically threatened Lee and Kornegay, forced Lee and Korengay to the ground,

handcuffed and searched Lee and Kornegay, and otherwise used force against Lee and

Kornegay.

                 5   1   . That the actions of the aforesaid members of the TPD were undertaken in the
course and scope of their employment with the TPD and under color of state law.

                 52. Thatthe actions of the aforesaid members of the TPD were excessive and

unreasonable under the circumstances, undertaken without privilege or legal justification, and

otherwise illegal.

                 53. That the actions of the aforesaid members of the TPD were intentional,

spiteful, and malicious in nature.

                 54. That the actions of the aforesaid members of the TPD were undertaken in

retaliation for Lee having complained to governmental authorities about, and having petitioned

governmental officials for redress of grievances related to, the actions of the TPD on March 3,

2018 and the days immediately thereafter.

                 55. That the actions of the aforesaid members of the TPD were undertaken jointly

and in concert   with each other.

                 56. That each of the members of the TPD who was present        at the aforesaid

location, including but not limited Morris and Barker, observed the illegal conduct of his or her
       Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 8 of 12



fellow officers, had   a   duty and reasonable opportunity to intervene to prevent andlor stop that

illegal conduct, and deliberately failed and refused to do so.

                 57. That the actions of the aforesaid members of the TPD placed Lee and

Kornegay in imminent fear of physical harm or death.

                 58.   That as a result of the aforesaid actions of the members of the TPD, Lee

sustained physical and emotional injuries, endured and      will continue to endure pain and suffering

and loss of enjoyment of      life, and has been otherwise damaged.

                 59. That     as a result of the aforesaid actions of the members of the TPD,

Kornegay sustained physical and emotional injuries, endured and will continue to endure pain

and suffering and loss of enjoyment of life, incurred and     will continue to incur economic   loss,

and has been otherwise damaged.



                                      BY LEE AGAINST THE CITY P
    PERFETTI. ASHE. and JONES ARSING FROM THE MARCH 3.2018INCIDENT
                         (State Law Claim for Assault and Battery)

                 60. Plaintiffs repeat and reallege each and every allegation set forth above   as


though fully set forth at length herein.

                 61. The aforementioned actions of members of the TPD, including Parker, Perfetti,

Ashe, and Jones on March 3,2018, constituted an assault and battery of Lee, for which Parker,

Perfetti, Ashe, and Jones are liable under New York state law and for which the City is vicariously

liable under the doctrine of respondeat superior.

                            OF ACTION BY LEE AGAINST P                  PERFE
                and JONES ARSING FROM THE MARCH 3. 2018 INCIDENT
                     (42 U.S.C. $ 1983: Fourth and Fourteenth Amendment Claims)

                 62. Plaintifß repeat and reallege each and every allegation   set forth above as though

fully set forth at length herein.
         Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 9 of 12



                   63. That the aforesaid actions by Parker, Perfetti, Ashe,   and Jones on March   3,2018

constitute the use of excessive force, illegal searches and seizures, deprivations of liberty, arbitrary

and capricious abuses of authority, and a violation of Lee's personal and bodily integrity, all in

violation of rights guaranteed to Lee under the Fourth Amendment and Fourteenth Amendment to

the U.S. Constitution, and entitle Lee to recover damages from Parker, Perfetti, Ashe, and Jones

under 42 USC $ 1983.

              THIRD CAUSE OF ACTION BY LEE AGAINST THE CITY. MORRIS. and
                  BARKER ARSING F'ROM     APRIL 24.2018 NCIDENT
                                      (State Law Claim for Assault and Battery)

                   64. Plaintiffs repeat and reallege each and every allegation     set forth above as

though fully set forth at length herein.

                   65. The aforementioned actions of members of the TPD, including Morris        and

Barker, on April 24,2018 constituted an assault and battery of Lee, for which Monis and Barker are

liable under New York state law and for which the City is vicariously liable under the doctrine          of

respondeat superior.



             FOURTH CAUSE OF ACTION BY LEE AGAINST MORRIS AND BARKER
                   ARISING T'ROM THE A     24.2OI8INCIDENT
                         (42 U.S.C. $ 1983: Fourth and Fourteenth Amendment Claims)

                   66. Plaintiffs repeat and reallege   each and every allegation set forth above as though

fully   set forth at length herein.

                   67. Thatthe aforesaid actions by Morris and Barker on April 24,2018 constitute the

use of excessive force, illegal searches and seizures, deprivations of liberty, arbitrary and capricious

abuses of authority, and a violation of Lee's personal and bodily integrity, all in violation of rights

guaranteed to Lee under the Fourth Amendment and Fourteenth Amendment to the U.S.

Constitution, and entitle Lee to recover damages from Morris and Barker under 42 USC $ 19S3.
      Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 10 of 12



             FIFTH CAUSE OF ACTION BY LEE AGAINST MORRIS AND BARKER
                   ARISING FROM THE APRIL 24.2018 INCIDENT
                                    (42 U.S.C. $ 1983: First Amendment Claim)

                 68. Plaintiffs repeat and reallege   each and every allegation set forth above as though

fully set forth at length herein.

                 69. That the aforesaid actions by Monis and Barker on April 24,2018 werc

undertaken in retaliation or retribution for Lee having exercised his right of free speech and his right

to petition the government for redress of grievances, guaranteed by the First Amendment to the

Constitution, and entitle Lee to recover damages from Morris and Barker under 42 U.S.C. $ 19S3.


         SIXTH CAUSE OF ACTION BY KORNEGAY AGAINST THE CITY. MORRIS.
             and BARKER ARSING FROM THE APRIL 24.2018 NCIDENT
                                    (State Law Claim for Assault and Battery)

                 70. Plaintifß repeat and reallege each and every allegation set forth above as

though fully set forth at length herein.

                 71. The aforementioned actions of members of the TPD, including Morris and

Barker, on April 24,2018 constituted an assault and battery of Komegay, for which Morris and

Barker are liable under New York state law and for which the City is vicariously liable under the

doctrine of respondeat superior.



           SEVENTH CAUSE OF ACTION BY KORNEGAY AGAINST MORRIS AND
              RARKER ARISING FROM THE APRIL 24. 2018 INCIDENT
                 (42 U.S.C. $ 1983: Fourth and Fourteenth Amendment Claims)

                 72. Plaintiffs repeat and reallege   each and every allegation set forth above as though

fully set forth at length herein.

                 73. Thatthe aforesaid actions by Monis and Barker on April 24,2018 constitute the

use of excessive force, illegal searches and seizures, deprivations of liberty, arbitrary and capricious
        Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 11 of 12



abuses of authority, and a violation of Kornegay's personal and bodily integrity, all in violation       of

rights guaranteed to Komegay under the Fourth Amendment and Fourteenth Amendment to the

U.S. Constitution, and entitle Komegay to recover damages from Morris and Barker under 42

u.s.c. $ 1983.

               EIGHTH CATISR, OF' ACTIO N BY KORNEGAY AGAINST MORRIS AND
                  BARKER ARISING FROM THE APRIL 24.2018 INCIDENT
                                      (42 U.S.C. $ 1983: First Amendment Claim)

                   74. Plaintiffs repeat and reallege each and every allegation set forth above   as   though

fully   set forth at length herein.

                   75. That the aforesaid actions by Morris and Barker on April 24,2018werc

undertaken in retaliation or retribution for Lee having exercised his right of free speech and his right

to petition the govemment for redress of grievances, guaranteed by the First Amendment to the

Constitution, and entitle Kornegay to recover damages from Morris and Barker under 42 U.S.C.                 $


1983.

                  76. That all of the foregoing   causes of action   fall within one or more of the

exceptions set forth in Article 16 of New York's Civil Practice Law & Rules with respect to joint

and several liability.

          WHEREFORE, plaintiffs demand judgment against defendants, and each of them,                   as

follows:

          Plaintiff Lamont Lee demands judgment against defendants the City, Parker, Perfetti,

Ashe, and Jones, and each of them, on the First and Second Causes of Action, for compensatory

damages in the amount of Two           Million ($2,000,000.00) Dollars,   and punitive damages in the

amount of One Million ($1,000,000.00) Dollars, and plaintiff Lamont Lee demands judgment

against defendants the City, Morris, and Barker, and each of them, on the Third, Fourth, and
     Case 1:19-cv-00473-DNH-DJS Document 1 Filed 04/22/19 Page 12 of 12



Fifth Causes of Action, for compensatory damages in the amount of Five Hundred Thousand

($500,000.00) Dollars, and punitive damages in the amount of One Hundred Thousand

($1 00,000.00)   Dollars, and

       Plaintiff Tymel Kornegay demands judgment against defendants the City, Morris, and

Barker, and each of them, on the Sixth, Seventh, and Eighth Causes of Action, for compensatory

damages in the amount of Five Hundred Thousand ($500,000.00) Dollars, and punitive damages

in the amount of One Hundred Thousand (5100,000.00) Dollars, and

       Both plaintiffs demand attorneys' fees pursuant to 42 U.S.C. $ 1988, and both plaintiffs

demand the costs and disbursements of this action.



Dated: New York, New York
        April22,2019

                                                     Yours, etc.
                                                     Sivin & Miller,




                                                     By
                                                                 Sivin
                                                               for
                                                     20v      St., Suite I
                                                     New York, NY 10007
                                                     (212) 34e-0300
